 1   DAVID F. SAMPSON, ESQ.,
     Nevada Bar No. 6811
 2   LAW OFFICE OF DAVID SAMPSON
     630 S. 3rd Street
 3   Las Vegas, NV 89101
     Tel: 702-605-1099
 4   Fax: 888-209-4199
     Email: david@davidsampsonlaw.com
 5   Attorney for Plaintiff

 6                               UNITED STATES DISTRICT COURT

 7                                    DISTRICT OF NEVADA

 8
      BERENICE CASTRO, an individual,
 9
                    Plaintiff,                          Case 2:18-cv-01514-JAD-CWH
10    v.

11    ACUITY, A MUTUAL INSURANCE                         ORDER TO CONTINUE HEARING
      COMPANY; DOES I-V, inclusive; and ROE             ON [25] DEFENDANT’S MOTION TO
12    CORPORATIONS I-V, inclusive,                          DISMISS [24] PLAINTIFF’S
                                                             AMENDED COMPLAINT
13                  Defendants.
                                                                ECF No. 27
14

15

16
            Plaintiff Berenice Castro, by and through her counsel of record, DAVID F. SAMPSON,
17
     ESQ., of the LAW OFFICE OF DAVID SAMPSON, LLC., and Defendant ACUITY, A
18
     MUTUAL INSURANCE COMPANY (“Acuity Insurance”), by and through its counsel of
19
     record, CHAD C. BUTTERFIELD, ESQ., of the law firm WILSON, ELSER, MOSKOWITZ,
20
     EDELMAN & DICKER LLP., hereby stipulate and agree to continue the March 4, 2019 hearing
21
     on Defendant’s Motion to Dismiss Plaintiff’s Amended Complaint, to March 18, 2019 at 3:30
22
     p.m. in Las Vegas, Courtroom 6D, before the Honorable Judge Jennifer A. Dorsey, subject to
23
     the Court’s availability. Mr. Sampson has a firm trial setting on March 4, 2018 and will not be
24


                                                    1
 1   able to appear for the hearing as scheduled. The parties agree that the requested continuance is

 2   not being requested in bad faith or to delay these proceedings unnecessarily.

 3   LAW OFFICE OF DAVID SAMPSON, LLC                    WILSON ELSER MOSKOWITZ
                                                         EDELMAN & DICKER
 4

 5   _/s/David Sampson      ________                         Chad Butterfield
                                                         __/s/                          _
     David F. Sampson, Esq.                              Chad Butterfield, Esq.
 6   Nevada Bar No. 6811                                 Nevada Bar No. 10532
     THE LAW OFFICE OF DAVID                             Wilson Elser Moskowitz Edelman & Dicker
 7   SAMPSON, LLC.                                       300 S. 4th Street, 11th Floor.
     630 S. 3rd Street                                   Las Vegas, Nevada 89101
 8   Las Vegas, NV 89101                                 Fax: 702-727-1401
     Tel: (702) 605-1099                                 Attorney for Defendant
 9   Fax: (888) 209-4199
     Attorney for Plaintiff
10

11
                                                 ORDER
12      IT IS SO ORDERED:
13                     ________________________________________________
                               UNITED STATES DISTRICT JUDGE
14

15                                          2/11/2019
                                     DATED:___________________
16

17

18

19

20

21

22

23

24


                                                     2
